DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is noted that, the limitation, camera having a f number f/# in the range of 1-3, lacks clarity, it is not clear what applicant refers to, and therefore it is considered as vague and indefinite.
	Claim 11, the limitation, “… a closest second image sensor pixel as in claim 1 located at least five pixels away …” is unclear, since claim 1 does not reflect the feature of, “closest second image sensor pixel as in claim 1 …”. Therefore, it is considered as vague and indefinite.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-5 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (US 2021/0408094).
	Regarding claim 1, Jang discloses an image sensor pixel (fig. 1), comprising; a) a plurality of sub-pixels, each sub-pixel including a photodiode (e.g., abstract, fig. 1, paragraphs 0011,0023,0062), b) a microlens covering the plurality of sub-pixels (e.g., lens module 20, e.g., equivalent to microlens, and pixel array 30, as shown in fig. 1, paragraphs 0011,0044,0046,0049), and c) a read-out circuit (ROC) for extracting indirect time-of-flight (ToF) phase signals of each sub-pixel individually (e.g., fig. 1, element 44, paragraphs 0007,0016,0044,0055-0059,0182-0185), wherein the image sensor pixel is an i-ToF image sensor pixel (e.g., paragraphs 0007-0008).
	Regarding claim 2, Jang discloses the image sensor pixel of claim 1, wherein the plurality of sub-pixels includes 2 sub-pixels (e.g., sub-pixels would include 2 sub-pixels, fig. 1, abstract).
	Regarding claim 3, Jang discloses the image sensor pixel of claim 1, wherein the plurality of sub-pixels includes 4 sub-pixels (e.g., figs. 1-2 and 4-8, abstract, paragraph 0061, indication of sub-pixels would encompass the claimed limitation).
	Regarding claim 4, Jang discloses the image sensor pixel of claim 1, wherein each sub-pixel is a 4-tap pixel including 4 pulse generators (e.g., figs. 2 and 10-11, paragraphs 0010,0037,0064).
	Regarding claim 5, Jang discloses the image sensor pixel of claim 1, wherein each sub-pixel is a 2-
tap pixel including 2 pulse generators (e.g., paragraphs 0064,0096).
	Regarding claims 13-14, the limitations claimed are substantially similar to claims 1-2 above, and has been addressed in the above claim.
	Regarding claim 15, Jang discloses the method of claim 14, wherein the read out i-ToF phase signals are used to calculate a relative ToF depth map (e.g., fig. 1, paragraph 0006,0058,0059).
	Regarding claim 16, Jang discloses the method of claim 14, wherein the read out of the fewer than all i-ToF phase signals reduces a cycle time required for phase image capturing by more than 50% with respect to a cycle time where all the i-ToF phase signals are read out (e.g., control circuit in fig. 9). 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2021/0408094) in view of Li, Ruihua (WO 2020/029921).
	Regarding claim 7, Jang teaches the image sensor pixel of claim 1, included in an image sensor (e.g., fig. 1, paragraphs 0003-0004); but fails to teach, camera having a focal length f in the range of 1.5mm-10mm.
	Examiner note that, the limitation as claimed, camera having focal length in the range, is notoriously well-known and is not specific for the current invention, for example; Li in the field of imaging (e.g., sections starting with, in a specific implementation process …) teaches focal length of camera can be any value within 4mm-10mm, thus covers the limitation as claimed.
	Therefore; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching, for the desired use.
9.	Claims 9,12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2021/0408094) in view of Allendorph Carl (WO 2021/247406).
	Regarding claim 9, Jang teaches the image sensor pixel of claim 1, included in an image sensor (as discussed in claim 1 above); but fails to explicitly indicate camera having a baseline in the range of 0.5mm-10mm.
	Allendorph in the same field of endeavor (e.g., paragraphs 0010) teaches image sensors spaced
apart by a baseline of at least 10mm.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Jang, in accordance with the teaching of Allendorph, in order to provide high quality imaging system and improve synchronization, as suggested by the reference, e.g., para 0022).
	Regarding claims 12 and 17, please refer to claim 9 above.
10.	Claims 10     are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2021/0408094) in view of Chen et al. (US 2022/0251643). 
	Regarding claim 10, Jang teaches the image sensor pixel of claim 1, including sub-pixels; but fails to indicate, wherein each sub-pixel has a size of 1 um-10 um.
	Chen in the same field of image sensor (e.g., paragraph 0226) teaches he pixel size selected for the image sensor in the disclosed optical system designs may range in at least one dimension from about 1 μm to about 10 μm. 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching.
11.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2021/0408094) in view of Govindarao et al. (WO 2016/107962).
	Regarding claim 22, Jang teaches the method of claim 15, including TOF depth map. But is silent in regards to, TOF depth map is used to generate a high fps depth map stream having a fps > 35.
	Govindarao in the same field of endeavor (e.g., page 28, lines 19-32) teaches the above frame rate.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the imaging system of Yang, in accordance with the teaching of Govindarao, in order to improve imaging and video capturing, as suggested by the reference.
Allowable Subject Matter
12.	Claims 6,18-21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate and/or fairly suggest, the switching operation as cited in claim 6; and further; the limitations as specifies in claim 18.
	Claims 19-21 and 23 are objected based on dependency to claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482